DETAILED ACTION
Applicants' arguments, filed June 17, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Status
Applicants elected Group I, claims 1-12, without traverse on March 18, 2021. Claims 1 and 5-12 are currently pending. Claims 13-15 remain withdrawn. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(b) – Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5-12 and 16 is rejected under 35 U.S.C. 112(b) as being indefinite for including a relative term. The term “previously” is not specified with respect to another point in time, and thus is unclear as to when the step heating and cooling may occur. Under the broadest reasonable interpretation (BRI) as set for the in MPEP 2111, the claims are interpreted as product-by-process claims. As such, the claims are not limited to manipulations of the recited steps, only the structure implied by the steps. MPEP 2113.   
Claim 1 recites “at least one poorly water-soluble pharmaceutically active agent or dietary supplement” in line 2 and recites “at least one pharmaceutically active agent or dietary supplement” in line 19. It is unclear whether these are separate active agents or references to the same active agent. If the latter, it is unclear whether active agent is required to be poorly-water soluble and if the poorly water-soluble recitation is intended to govern the dietary supplement as well. Under the BRI, the claims are interpreted as requiring at least one pharmaceutically active agent or dietary supplement. 
Claim 1 recites “wherein said poorly water-soluble pharmaceutically active agent or dietary supplement is a pharmaceutically active agent or a dietary supplement that requires more than 250 ml of aqueous media over the pH range of 1 - 7.5 for their highest dose to be dissolved”. It is unclear what “their highest dose” refers to.
	

Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-12 and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm (U.S. 2010/0237075 – provided via IDS dated 10/9/2019) in view of Shehata E. M. M. et al., “Self-emulsifying phospholipid pre-concentrates (SEPPs) for improved oral delivery of the anti-cancer genistein: Development, appraisal and ex-vivo intestinal permeation”, INTERNATIONAL JOURNAL OF PHARMACEUTICS, vol. 511, no. 2, 1 August 2016, pages 745-756, provided via IDS dated 10/9/2019). 
Wilhelm teaches a container closure comprising a sealed liquid additive [0013]. The sealed compartment is taught to be pierced thereby releasing the sealed liquid additive into the container (Fig 1). The closure is taught to be used for forming vitaminized or otherwise enriched drinks [0003]. 
Shehata teaches formulating genistein, a cancer drug, as a pre-concentrate with medium chain triglycerides, phosphatidylcholine (PC), oil, and a surfactant/cosurfactant mixture for oral administration (entire document). Both PC and lyso-PC are efficient emulsifiers and could keep the drug solubilized in the gastrointestinal tract (p.746). The oil may be sunflower seed oil (C16-18 fatty acids) (p.748). Phosal®PC is taught to have 25-75% PC and Phosal®53MCT 53% PC in MCTs (p.748). The co-surfactant may be propylene glycol (p.749). 
It would have been prima facie obvious to a person having ordinary skill in the art to include the self-emulsifying concentrate composition of Shehata in the cap of Wilhelm, which is designed to hold a concentrated composition for solubilization. It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Shehata to choose Phosal®53MCT as the oil, propylene glycol as the cosurfactant, and Cremophor® or Labrasol® as the surfactant based on the teachings of Shehata (see Fig 2). MPEP 2143. The recited “seal-type dispensing cap” is interpreted to include the caps of Wilhelm because the seal is pierced to release the sealed liquid additive. The term “oxygen and/or moisture-restricted” is interpreted as taught by the prior art because a seal would be expected to restrict oxygen and moisture. Regarding the amounts of the respective components, the amounts set forth for Phosal®53MCT surfactant and cosurfactant set forth overlap or approach the amounts instantly recited, so the instantly recited amounts are prima facie obvious. MPEP 2411.05(I).  

Obviousness Remarks
Applicants argue that Wilhelm teaches two chambers but does not teach or suggest a cap with one chamber. Applicants counsel suggest a cost benefit to having only a single chamber. 
Examiner disagrees. A person having ordinary skill in the art would find it prima facie obvious to provide as many chambers as required to adequately separate the contents. Where there is only one substance to be delivered, a skilled artisan would be motivated to include a single chamber. Regarding any alleged secondary considerations or objective evidence of nonobviousness (i.e. cost benefit used to demonstrate commercial success), arguments of counsel cannot take the place of objective evidence. MPEP 716.01(c). 

Applicants previously argued that Wilhelm discusses the dispensing cap, but does not give specifics on the contents of the dispensing cap other than sports drinks and vitaminized drinks. Applicants take the position that a skilled artisan would expect a sports drink to contain electrolytes and water-soluble vitamins, so a skilled artisan would have included water in the dispensing cap. 
Examiner disagreed. Wilhelm does not teach the inclusion of water, so there is no basis for concluding that a skilled artisan would include water in the dispensing cap, particularly where the contents are to be mixed with a fluid teaches that the contents of the cap are to be mixed with other components. Applicants argument against Wilhelm individually is unpersuasive where the rejection is based on a combination of references. 
Applicants state that Wilhelm repeatedly refers to liquid in the cap and implies that the liquid is water. Applicants state that only liquids can flow out of Wilhelm and that Wilhelm mentions sports drinks. Thus, Wilhelm must include water in the cap. 
Examiner disagrees. Wilhelm’s mention of sports drink in the background section refers to market forces in the field of sports drinks. However, Wilhelm in no way requires of “implies” that water is contained in the dispensing cap. 

Applicants argue that the combination of Wilhelm and Shehata does not teach or suggest the recited poorly water-soluble active agent or dietary supplement because lipophilic vitamins are not suitable for an aqueous solution without solubilizing agents. 
 Examiner disagrees. Applicants argument is premised on the claims requiring  poorly water soluble pharmaceutically active agents or poorly water-soluble dietary supplements. However, the claims recite that “the solubilisate contains: at least one pharmaceutically active agent or dietary supplement” (instant claim 1, lines 19-20).  Thus, applicants appear to be arguing limitations which are not recited in the claims. 

Applicants argue that the heating step in the presently amended claims is not disclosed by Wilhelm or Shehata, so the rejection should be withdrawn. 
Examiner disagrees. As discussed above in the 112 rejection, product-by-process claims do not require manipulations of the recited steps. Once a product appearing to be substantially identical is found in the prior art, the burden shift to Applicants to show a non-obvious difference. MPEP 2113(II). 

Applicants argue that the inventors surprisingly found that heating the active ingredient and the solubilizing agents together could generate an improved solution. Heating too harshly may at times result in the active ingredient not being solubilized, which might yield unsatisfactory results. 
Examiner disagrees. It is Applicants burden to demonstrate secondary considerations. Attorney arguments of possible outcomes is insufficient to meet Applicants burden. MPEP 716.

Applicants argue that Shehata teaches away from Applicant’s invention with regard to 1) globule size 2) genistein solubility, and 3) percentage of amount absorbed permeated as free genistein. 
Regarding the globule size, genistein solubility, free genistein, even if there are more preferred embodiments taught by the prior art, prior art documents are not limited to preferred embodiments, but may be used for all that they teach or suggest to a person having ordinary skill in the art. MPEP 2123. Thus, Applicants argument that Shehata teaches away from the present claims is unpersuasive. 

Applicants argued that Wilhelm does not teach (1) the use of a solubilisate, (2)  a solubilisate prepared from at least one poorly soluble substance or extract, (3) the detailed composition of the of solubilizing agents, (4) no polysorbate in the solubilisate, and (5) water free solubilisate. Applicants argue that Shehata does not remedy the deficiencies of Wilhelm. 
Examiner disagreed. Regarding (1) and (2), Shehata teaches a solubilisate which is prepared from genistein, which is a poorly soluble substance. Regarding (3) and (5), The composition is made of nonaqueous Phosal®53MCT and a surfactant/cosurfactant combination. Regarding (4), suitable surfactant/cosurfactant combinations are free of polysorbate (e.g. Cremophor®/Transcutol®). Other suitable cosurfactants include propylene glycol. Examiner notes that Phosal®53MCT comprises trace amounts of oleic acid and lyso-PC. Thus, Applicants alleged deficiencies of Wilhelm are remedied by Shehata. Accordingly, Applicants argument is unpersuasive. 

Applicants argued that a person having ordinary skill in the art following the teachings of Shehata would be motivated to use the composition having Tween® polysorbate, which Applicants allege is a teaching away from the present claims which exclude polysorbate. 
Examiner disagreed. A reference may be relied upon for all that it would have reasonably suggested to a person having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123. As such, a skilled artisan would have been motivated to use any of the embodiments suggested by Shehata.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-12 and 16 stand provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3-13 and 16-22 of copending Application No. 16/083,669; claims 1-17 or copending Application No. 16/977,655; claims 1-15 of copending Application No. 16/330,624 in view of Wilhelm (U.S. 2010/0237075 – provided via IDS dated 10/9/2019) and Shehata E. M. M. et al., “Self-emulsifying phospholipid pre-concentrates (SEPPs) for improved oral delivery of the anti-cancer genistein: Development, appraisal and ex-vivo intestinal permeation”, INTERNATIONAL JOURNAL OF PHARMACEUTICS, vol. 511, no. 2, 1 August 2016, pages 745-756, provided via IDS dated 10/9/2019). It would have been prima facie obvious to a person having ordinary skill in the art formulating the compositions of the copending claims to include to solubilizers of Shehata and include the composition in the dispensing cap of Wilhelm. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5-12 and 16 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,207,256 in view of Wilhelm (U.S. 2010/0237075 – provided via IDS dated 10/9/2019). 
The ‘256 patent recites making a solubilsate and a mouthwash or preparation made therefrom. The method comprises solubilizing poorly water-soluble organic cosmetic agents, comprising the following steps: a) providing at least one poorly water-soluble organic cosmetic agent having in total a range of 0.5% to 25% per weight at room temperature and a pressure of 0.2 bar to 1 bar; b) adding, in any sequence, solubilization agents, comprising: at least one phosphatidylcholine having in total a range of 20% to 80% per weight, wherein the at least one phosphatidylcholine is non-hydrogenated soybean PC, DMPC, POPC or DOPC, at least one medium-chained triglyceride having in total a range of 10% to 70% per weight, at least one lysophosphatidylcholine having in total a range of 1% to 15% per weight, wherein the ratio of phosphatidylcholines to lysophosphatidylcholines is in the range of 80:1 per weight to 1.33:1 per weight, ethanol in the range of 1% to 20% per weight, and oleic acid in the range of 0.5% to 10% per weight, respectively, wherein relative weight percentages add up to 100% and all solubilization agents are independently from one another cosmetically acceptable excipients; c) heating the resulting mixture by continuously increasing the temperature with a temperature increment of 0.5° C./min to 3° C./min over a period of 15 to 60 d) stopping the temperature increase in a temperature range of 30° C. to 125° C. as soon as a clear solution is reached; and e) letting the resulting solubilisate cool down to room temperature (Claim 1). Then, mixing the solubilisate with water to form a mouthwash (Claim 13). 
Wilhelm teaches a container closure comprising a sealed liquid additive [0013]. The sealed compartment is taught to be pierced thereby releasing the sealed liquid additive into the container (Fig 1). The closure is taught to be used for forming vitaminized or otherwise enriched drinks [0003]. 
It would have been prima facie obvious to one having ordinary skill in the art following the claims of the ‘256 patent to administer to solubilisate using the closure taught by Wilhelm given that Wilhelm is taught to administer liquid additives to aqueous compositions. 

Double Patenting Remarks
Applicants argue that for the reasons discussed in the obviousness arguments above, the double patenting rejections should be withdrawn. 
Examiner disagrees. For the reason provided by Examiner in the obviousness discussion above, the provisions double patenting rejections are maintained. 


Conclusion
No claims are currently allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612